Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about December 7, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of obstructing governmental administration in the second degree and assault in the third degree, and placed him on probation for a period of nine months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no reason to disturb the court’s credibility determinations {see People v Bleakley, 69 NY2d 490, 495 [1987]). The court credited testimony that established that when a school safety agent attempted to bring appellant to the principal’s office, he refused to comply and physically struggled with the agent, causing her to fall and hit her head on the floor. This evidence established that the agent was performing an official function which appellant intentionally obstructed “by means of intimidation, physical force or interference” (see Penal Law § 195.05; Matter of Quaniqua W., 25 AD3d 380 [2006]; Matter of Michael C., 264 AD2d 842 [1999]), and it also sustained a charge of reckless third-degree assault (see Penal Law § 120.00 [2]). We have considered and rejected appellant’s remaining arguments. Concur—Lippman, P.J., Tom, Marlow, Gonzalez and Malone, JJ.